DETAILED ACTION
1.	This office action is a response to an application filed 02/06/2020 in which claims 1-20 are pending in the application and currently being examined.

Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-19, drawn to a deposition mask, classified in subclass B05C, subgroup 21/005.
Group II. Claim 20, drawn to a production method for a deposition mask, classified in subclass Y10T, subgroup 29/49826.
The inventions are distinct, each from the other because of the following reasons:

3.	Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  As admitted in the subject matter of the present claims, the process as claimed can be used to make another and materially different product as recited in claims 1-11 & 12-19, respectively.

4.	If invention I is elected, an election of species is required. This application contains claims directed to the following patentably distinct species of the claimed invention.
I-1, Claims 1-11, drawn to a deposition mask apparatus, comprising: 
a frame including a first portion, a second portion facing the first portion across an opening in a first direction, a third portion, and a fourth portion facing the third portion across the opening in a second direction different from the first direction, and including a first surface and a second surface that is located opposite to the first surface; 
a supporter including a plurality of supporting members that are arranged in the second direction, the supporting member including a first end that is fixed to the first portion on the first surface side and a second end that is fixed to the second portion on the first surface side; and 
a deposition mask including a third end that is fixed to the third portion on the first surface side and a fourth end that is fixed to the fourth portion on the first surface side, and including a plurality of holes that are located between the third end and the fourth end, 
wherein the plurality of supporting members include at least a first supporting member that is closest to an intermediate position between the third portion and the fourth portion of the frame and a second supporting member that is located closer to the third portion of the frame than the first supporting member, and 
when the first surface of the frame is located above the second surface, the first supporting member in a state of warping downward from the frame with a first warping amount supports the deposition mask from below, and the second supporting member in a state of warping downward from the frame with a second warping amount that is smaller than the first warping amount supports the deposition mask from below.
I-2, Claims 12-19, drawn to a mask support mechanism for supporting a deposition mask, comprising: 
a frame including a first portion, a second portion facing the first portion across an opening in a first direction, a third portion, and a fourth portion facing the third portion across the opening in a second direction different from the first direction, and including a first surface and a second surface that is located opposite to the first surface; and 
a supporter including a plurality of supporting members that are arranged in the second direction, the supporting member including a first end that is fixed to the first portion on the first surface side and a second end that is fixed to the second portion on the first surface side, 
wherein the plurality of supporting members include at least a first supporting member that is closest to an intermediate position between the third portion and the fourth portion of the frame and a second supporting member that is located closer to the third portion of the frame than the first supporting member, and 
when the first surface of the frame is located above the second surface, the first supporting member warps downward from the frame with a first preliminary warping amount, and the second supporting member warps downward from the frame with a second preliminary warping amount that is smaller than the first preliminary warping amount.
	If species I-1 is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-specie of the claimed invention.
I-1A, Claim 4, drawn to the deposition mask apparatus according to claim 1, wherein the supporting members has a thickness that is larger than a thickness of the deposition mask at a position where the deposition mask overlaps the supporting member in plan view.
I-1B, Claim 5, drawn to the deposition mask apparatus according to claim 1, wherein the supporting members has a thickness that is twice or more of a thickness of the deposition mask at a position where the deposition mask overlaps the supporting member in plan view.
I-1C, Claim 6, drawn to the deposition mask apparatus according to claim 1, wherein the supporting members has a thickness of 50 μm or more.
I-1D, Claim 7, drawn to the deposition mask apparatus according to claim 1, wherein the supporting members has a thickness that is 50 times or less of a thickness of the deposition mask at a position where the deposition mask overlaps the supporting member in plan view.
I-1E, Claim 8, drawn to the deposition mask apparatus according to claim 1, wherein the supporting members has a thickness of 1 mm or less.
	If species I-2 is elected, an election of sub-species is required. This application contains claims directed to the following patentably distinct sub-specie of the claimed invention.
I-2A, Claim 15, drawn to the mask support mechanism according to claim 12, where each of the supporting members has a thickness of 50 μm or more. 
I-2B, Claim 16, drawn to the mask support mechanism according to claim 12, wherein each of the supporting members has a thickness of 1 mm or less.

the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
these species are not obvious variants of each other based on the current record.
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of the claims are generic.

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

6.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim 

7.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 

8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).

9.	In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

10.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

11.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717